This is an appeal from a final judgment upon forfeiture of a bail bond.
The case was submitted on the 22nd day of April. No briefs for appellants were filed in this court until April 20th, and the record fails to show that any has ever been filed in the trial court. Our State's Attorney has filed a motion to dismiss the appeal for failure to file briefs as required in civil cases.
It has frequently and consistently been held in cases such as this that appeals will be dismissed unless briefs have been filed in the court below and in this court in compliance with the law and the rules governing civil cases. Art. 497, Code Cr. Proc.; Art. 2115 Rev. Civ. St.; Rules 38 Court Civ. App.; Rule 102 for District and County Court; Mack v. State, 57 S.W. 811; Rudy v. State, 80 Tex.Crim. Rep., 191 S.W. 698; Heiman v. State, *Page 177 70 Tex. Crim. 480, ___ S.W. ___; Thetford v. State, 74 Tex. Crim. 649, ___ S.W. ___. Many earlier cases are referred to in those cited. The latest case upon the same point is Wimberly v. State, (No. 8636, Opinion April 16, 1925.)
The appeal is dismissed.
Dismissed.